EXHIBIT 10.17a

TWO RIVERS WATER COMPANY

2011LONG-TERM STOCKINCENTIVE PLAN




Section 1.  Purpose.The purposesof the Two Rivers Water Company 2011
Long-TermStock IncentivePlanis to promotetheinterestsofTwo Rivers Water Company
(the “Company”) and its stockholdersby(i)attractingand retaining employeesand
directors of,andconsultantsto,theCompany and its Subsidiaries,asdefined
below;(ii) motivatingsuchindividuals by means of performance-relatedincentives
toachieve longer-rangeperformance goals; and (iii) enablingsuch
individualstoparticipate in the long-termgrowth andfinancial successof
theCompany.




This Plan replaces the Company’s 2005 Stock Option Plan.




Section 2.  Definitions.Asusedin thePlan, thefollowingterms shall have the
meanings setforth below:




“Affiliate”means any entity other thantheSubsidiariesin whichthe Company has a
substantial direct or indirect equity interest, as determined by the Board.




“Award” shall mean anyOption, Stock Appreciation Right,Restricted StockAward,
Restricted StockUnit
Award,PerformanceAward,OtherStock-BasedAwardorPerformanceCompensation
Awardmadeor granted from time totime hereunder.




“AwardAgreement” shall meanany written agreement, contract, orother instrument
or document evidencingany Award, which may,butneed not,beexecuted or
acknowledged by a Participant.  An Award Agreementmay be in an electronic
mediumand may be limitedtonotation onthebooks and recordsofthe Company.




“Base Salary”means thebasesalary orwages of theParticipant excluding overtime,
bonuses, contributions toor benefits under benefit plans, fringe
benefits,perquisites,and other such formsof compensation.  BaseSalary shall
include any elective contributions thatarepaidthroughareductioninaParticipant’s
basicsalary and which are not includible inthe Participant’sgross income under
Sections125 or 402(e)(3) of the Code.”




“Board” shallmean the BoardofDirectorsof the Company.




“Cause” asa reason for aParticipant’sterminationof employment
orserviceshallhavethemeaning assignedsuchtermintheemployment,severanceor similar
agreement, ifany,between the Participantand the Company or
aSubsidiaryorAffiliate ofthe Company.If the Participant is not aparty to
anemployment, severance or similar agreement withthe Company or a Subsidiary
orAffiliate ofthe Company in which suchtermis defined, then
unlessotherwisedefined inthe applicable Award Agreement “Cause” shall meanthe
Participant’s:(A) convictionof,or pleaof guilty or nolo contendere to, a felony
or indictment for a crime involving dishonesty, fraud or moral turpitude;(B)
willful and intentional breach of the Participant’sobligationstothe Company or
aSubsidiary or Affiliate of the Company; (C) willful misconduct,or anydishonest
orfraudulent act or omission; (D)violation of any securitiesor financial
reportinglaws,rules orregulationsor anypolicy of the Company or a Subsidiaryor
Affiliate ofthe Company relatingto theforegoing;(E)violation of thepolicies
ofthe Company ora Subsidiaryor Affiliate ofthe Company on harassment,
discrimination or substance abuse; or (F)gross negligence,gross neglect of
dutiesor grossinsubordinationin theParticipant’sperformanceof dutieswiththe
Company or a Subsidiaryor Affiliate ofthe Company.




“Change inControl” shallbedeemedtohave occurred if the event set forthin
anyoneof thefollowing subparagraphsshall haveoccurred:




i.

the acquisitionby anyPerson, entity or affiliated group, in oneora series of
transactions, ofmore than 50%of thevoting power ofthe Company,or the acquisition
ofall the commonstock of the Company (other thanequity held by employees which
is assumedin such transaction) following whichthe commonstockof the Company is
nolongerpublicly traded;








ii.

the requirement that any Person, entity oraffiliatedgroupconsolidate with its
financialresults thefinancial resultsof the Company;



iii.

a merger, combination,amalgamation,consolidation, spin-offor anyother
transactionin which theholders oftheCompany’scommonstockimmediately priortosuch
transaction do notholdin respectof their holdingsof suchstock 50% or moreof the
votingpowerofthemerged,combined,amalgamated,consolidated, spun-off orother
resultingentity; or




iv.

a sale orotherdisposition, inoneor a seriesofrelatedtransactions, of allor
substantiallyall of the assets of the Company (includingits Subsidiaries).




“Code”shallmean theInternal Revenue Codeof 1986,asamended fromtime totime.




“Committee” shall mean a committee oftheBoarddesignatedby the Board to
administer the Planand composed of not lessthantwodirectors,eachof whomis
required to bea‘Non-EmployeeDirector’(withinthe meaning ofRule 16b-3)and
an“outside director” (withinthemeaning of Section 162(m) oftheCode)totheextent
Rule 16b-3andSection 162(m) ofthe Code, respectively,are applicable
totheCompanyand thePlan.  If at any time sucha committee has not been so
designated or isnotsocomposed, the Boardshallconstitute theCommittee.




“Company” shallmean Two Rivers Water Company.

“ContinuousService” shall mean theabsence of any interruption or terminationof
service as anemployee, director or consultant.  ContinuousServiceshall not be
consideredinterruptedinthe case of (i) sick leave; (ii) military leave; (iii)
anyother leaveof absence approved bythe Committee,ineachcase,providedthat such
leave is fora period of not morethan90 days, unlessreemployment
upontheexpiration of suchleaveis guaranteed by contract orapplicable law,
orunless provided otherwise pursuant to Company policy,asadopted fromtimetotime;
or (iv)inthe case oftransferbetweenlocations oftheCompany or betweenthe
Company,its Subsidiaries or Affiliates or their respectivesuccessors. Changes in
statusbetween service as anemployee, adirector and a consultantwill not
constituteaninterruption of ContinuousService;provided,however,
that,unlessotherwise determined bythe Committee,consultantsprovidingservices
tothe Company or a Subsidiary orAffiliate of the Company for less than 32 hours
per monthshall incur an interruption ofContinuousService.




“ExchangeAct” shall meanthe Securities ExchangeActof1934, as amended.




“Existing Plans” shall mean,collectively, the Navidec Financial Services,
Inc.2005 Stock Option Plan, as amended.




“Fair MarketValue”shall mean,unlessotherwisedefined inthe applicable Award
Agreement (i)with respect toanyproperty otherthanShares, the fair marketvalue of
such property determined bysuchmethodsor procedures as shall be established
fromtimetotime bytheCommittee and (ii)with respect to theShares, asof any
date,(1) the closingsaleprice (excludingany “after hours”trading)of the Shares
as reported on the American Stock Exchange Marketfor such date (or ifnot
thentrading onthe American Stock Exchange,theclosingsaleprice of theShares on
the stock exchange or over-the-countermarket on whichthe Sharesareprincipally
trading onsuch date), or,if there were nosales onsuch date,on the closest
preceding dateonwhichtherewere salesofShares or(2) in theevent there shall beno
public market for the Shares onsuch date, thefair marketvalueof theShares
asdetermined ingood faith by the Committee.




“GAAP”shallmean United States Generally AcceptedAccounting Principles.




“Good Reason” as areason for a Participant’s termination of employmentor service
shall havethe meaning assignedsuchtermintheemployment,severanceor similar
agreement, ifany,between the Participantand the Company or
aSubsidiaryorAffiliate ofthe Company.If the Participant is not aparty to
anemployment, severance agreement or similar agreement with the Company ora
SubsidiaryorAffiliate ofthe Company inwhichsuchterm is defined,then
unlessotherwisedefinedin theapplicable AwardAgreement,forpurposes
ofthisPlan,“Good Reason” shall mean (i)





amaterial reduction(i.e., a least a10%reduction)by theCompany or aSubsidiary or
Affiliate ofthe Company inthe Participant’s Base Salary;or (ii) the involuntary
relocation of the Participant’s own office location by more than 50miles;
providedthat all such events shall beGoodReason only if the Company (or the
applicableSubsidiaryorAffiliate ofthe Company)failstocure sucheventwithin 30
days after receipt fromthe Participantofwritten notice of the event
whichconstitutes GoodReason; provided,further, thatGood Reason shall cease to
exist for an eventonthe 90th dayfollowing thelaterof itsoccurrenceor
theParticipant’sknowledge thereof, unlessthe ParticipanthasgiventheCompany
written notice thereof prior to such date.




“IncentiveStock Option”shallmeana righttopurchaseSharesfromthe Company that is
granted under Section 6 of the Planandthat is intendedtomeet therequirements of
Section 422 oftheCodeorany successor provision thereto.  Incentive Stock Options
may be granted only to Participantswho meet the definition of “employees”
underSection 3401(c) ofthe Code.




“Negative Discretion”shall meanthe discretion authorizedby thePlan to be applied
bythe Committee to eliminate or reducethesize ofaPerformance
CompensationAward;provided that the exercise of such discretion would not cause
the Performance CompensationAward to fail toqualify as
“performance-basedcompensation” underSection 162(m)ofthe Code. Byway
ofexampleand notbyway oflimitation,in no event shallany discretionary authority
grantedto the Committee by the Planincluding,but not limitedto,
NegativeDiscretion,be usedto (a)grant orprovidepayment inrespect of Performance
CompensationAwardsfor a Performance Period if the Performance Goals for
suchPerformance Periodhavenot been attainedor (b) increasea Performance
Compensation Award abovethemaximumamount payable under Section4(a) or
11(d)(vi)ofthePlan.  In noevent shall NegativeDiscretion be exercised by the
Committee withrespect to any Option or Stock Appreciation Right (other than
anOptionor StockAppreciation Right that is intended to beaPerformance
CompensationAward under Section 11 of thePlan).




“Non-QualifiedStock Option” shall meanaright to purchase Sharesfromthe Company
that isgranted under Section 6 of thePlanand that isnot intended to bean
IncentiveStock Option.




“Option” shall meanan IncentiveStock Option ora Non-Qualified Stock Option.
“OtherStock-BasedAward”shall mean any rightgranted under Section 10 of thePlan.

“Participant” shall mean any(i) employee of,or consultantto, the Company or its
Subsidiaries,ornon- employeedirector who is amemberoftheBoardor the board
ofdirectorsof a Subsidiaryof the Company, eligible for an AwardunderSection 5and
selectedby the Committee toreceive an Award under the Plan or (ii) any employee
of,or consultant to, an Affiliate, eligible for a cash-settled Performance
Awardor cash-settled Restricted Stock Unit under Section5 and selected by the
Committeeto receive a cash-settledPerformance Award or a cash-
settledRestrictedStock Unitunder the Plan.




“Performance Award” shall mean anyright grantedunderSection9 ofthePlan.




“Performance CompensationAward” shall meananyAward designatedby the Committee as
a PerformanceCompensation Award pursuanttoSection11 ofthePlan.




“Performance Criteria” shall mean the criterionor criteria that the Committee
shall select for purposes of establishing the Performance Goal(s) for a
Performance Period with respect toanyPerformance Compensation Award under the
Plan.The Performance Criteria that will be usedtoestablishthe Performance
Goal(s)shall be based on the attainment of specific levelsof performance of the
Company (or aSubsidiary, Affiliate, division or operational unit of the Company)
andshall be limitedtothe following,whetherdetermined on aGAAPor non-
GAAPbasis:revenue, operating income, day sales outstanding,return on net assets,
return on stockholders’ equity return onassets,return oncapital,stockholder
returns,profit margin, contributionmargin, earningsper Share, net
earnings,operatingearnings, freecashflow,earningsbefore
interest,taxes,depreciationand amortization,number of customers,growth
ofcustomers,operatingexpenses,capital expenses,customer acquisition
costs,Sharepriceor sales or market share.








“Performance Formula” shallmean, for aPerformance Period,one ormore
objectiveformulasapplied against the relevantPerformanceGoal to determine, with
regardtothe Performance Compensation Award ofa particular Participant,whether
all, some portion but less thanall,or noneof the Performance CompensationAward
hasbeenearnedforthePerformancePeriod.




“Performance Goals”shall mean,foraPerformancePeriod, oneor
moregoalsestablishedby the Committee forthe Performance Period based uponthe
Performance Criteria.  Tothe extent required underSection 162(m)oftheCodewith
respect toAwardsintended to qualify as“performance-based
compensation”underSection 162(m) oftheCode, the Committee shall, withinthe first
90 daysof aPerformancePeriod (or,ifshorter,withinthe maximumperiod allowed under
Section 162(m)oftheCode),definein an objectivefashionthemanner of calculating
thePerformance Criteria it selects tousefor such Performance Period. The
Committee is authorized at any time duringthefirst 90 days of aPerformancePeriod
(or,if shorter, withinthemaximumperiodallowed under Section 162(m) oftheCode for
establishingPerformanceGoals), or at anytime thereafter (butonly tothe extent
the exerciseof suchauthority after such periodwould not cause the Performance
CompensationAwards intended to qualify as“performance-based compensation”under
Section 162(m) of the Codegrantedto anyParticipantfor the Performance Periodto
fail toqualify as‘performance-based compensation’ under Section162(m)ofthe
Code),in its sole discretion, to adjustor modify the calculation ofaPerformance
Goal for such Performance Period to the extentpermitted under Section 162(m)
ofthe Code, if applicable, in order to prevent thedilution or enlargement of the
rightsof Participants,(a) inthe eventof,or inanticipation of,
anyunusualorextraordinary corporate item, transaction,event ordevelopment
affecting the Company;or (b) in recognition of,or in anticipation of, anyother
unusualor nonrecurring events affectingtheCompany, or thefinancial statements
oftheCompany, orin response to,or inanticipationof,changesinapplicable
laws,regulations,accountingprinciples, or business conditions.




“Performance Period” shallmean theone ormoreperiodsof time ofat least
sixmonthsinduration,asthe Committeemay select, overwhichthe attainment of oneor
more Performance Goalswill be measured for the purpose of
determiningaParticipant’srighttoandthepayment of aPerformanceCompensationAward.




“Person”hasthemeaninggiven in Section3(a)(9)
oftheExchangeAct,asmodifiedandusedin Sections 13(d)and 14(d)thereof,except that
suchtermshall not include(i) the Company anditsSubsidiaries, (ii) a trusteeor
other fiduciary holding securities under an employee benefitplan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant toan offering of such securities,or (iv) a corporation owned, directly
or indirectly, by the shareownersofthe Company insubstantially the same
proportionsas their ownership of stock ofthe Company.




“Plan” shall meanthis Two Rivers 2011 Long-TermStockIncentive Plan.
“RestrictedStock”shall meanany Sharegranted underSection8of thePlan.
“RestrictedStock Unit” shallmeananyunitgranted underSection 8 of the Plan.

“Rule16b-3”shall meanRule 16b-3as promulgated andinterpretedby
theSECundertheExchangeAct, or any successor rule orregulation thereto asin
effectfromtime to time.




“SEC” shall mean theSecurities and Exchange Commissionor any successor thereto
and shall includethe Staffthereof.




“Shares” shallmeanthe commonstock of the Company,$.001 parvalue, or such other
securities of the Company (i) into which suchcommon stockshall bechangedby
reason of arecapitalization, merger, consolidation, split-up, combination,
exchangeof sharesorother similartransaction or (ii) as may be determined by the
Committee pursuant toSection 4(b) ofthePlan.




“Stock AppreciationRight” shall meananyright granted underSection 7of thePlan.




“Subsidiary” ofany Personmeansanother Person (other thananatural
Person),anaggregateamountof the voting securities,other voting ownership or
voting partnershipinterests,of which is sufficient toelectat least a





majority ofthe Board or other governing body (or,ifthere areno such voting
interests,50% ormoreofthe equity interests of whichisowned directly orindirectly
by suchfirst Person).




“Substitute Awards” shall have the meaningspecified in Section 4(c)of the Plan.




Section 3.Administration.




(a)

ThePlan shall be administeredby the Committee.  Subject tothe termsof the Plan
and applicable law, and inaddition to other express powers
andauthorizationsconferred ontheCommittee by thePlan, the Committee shall
havefullpower andauthorityto: (i)designate Participants; (ii)determine the type
or typesof Awards to begrantedtoa Participant and designate thoseAwards which
shall constitute Performance Compensation Awards; (iii)determine thenumber of
Sharesto be covered by,or with respect to whichpayments, rights,or other matters
are tobe calculatedinconnection with, Awards;(iv) determine the terms
andconditionsof any Award;(v) determine whether, to whatextent, and underwhat
circumstancesAwards may be settled or exercisedin cash,Shares,other
securities,other Awardsorotherproperty, orcanceled, forfeited, or suspendedand
the methodor methodsbywhich Awardsmay be settled, exercised,
canceled,forfeited,or suspended; (vi) determine whether, to what extent, and
underwhat circumstances cash,Shares, other securities,otherAwards,otherproperty,
and other amountspayablewithrespect to an Award (subject
toSection162(m)oftheCodewith respect to Performance Compensation Awards) shall
bedeferred either automatically orat the election of theholder thereofor of the
Committee (in each case consistentwith Section409Aof the Code); (vii) interpret,
administer or reconcile any inconsistency, correct any defect, resolve
ambiguities and/or supply any omissioninthe Plan, anyAward Agreement, andany
other instrument oragreement relatingto,or Award made under, the Plan;(viii)
establish, amend, suspend, orwaivesuch rulesand regulationsandappoint such
agents as it shall deemappropriate for the properadministration of the Plan;
(ix)establishandadminister Performance Goals and certify whether, and to what
extent,theyhavebeen attained; (x) adopt andapproveanysupplements to or
amendments, restatements or alternative versions ofthePlan (including, without
limitation,sub-plans)inaccordance withSection 14(m)ofthe Plan; and  (xi)make
anyotherdetermination and takeanyother action that the Committee deems necessary
or desirablefor theadministrationof thePlan.




(b)

Unlessotherwiseexpressly provided inthePlan,all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or
anyAward shall bewithin the sole discretion ofthe Committee,may bemadeatany time
and shall befinal, conclusive,andbindinguponall Persons,including the Company,
anySubsidiaryorAffiliate ofthe Company, any Participant, any holder or
beneficiary of anyAward, and any stockholder.




(c)

The mere fact that a Committee member shall fail toqualify as a “Non-Employee
Director”or “outside director”withinthemeaning ofRule 16b-3 and Section 162(m)of
theCode, respectively,shall not invalidateanyAward madeby theCommitteewhich
Awardisotherwisevalidly madeunderthePlan.




(d)

No member of the Committeeshallbe liabletoanyPerson for any action
ordeterminationmade ingood faith withrespect to the Plan or anyAward hereunder.




(e)

With respectto any PerformanceCompensation AwardgrantedtoaCoveredEmployee(within
themeaningof Section 162(m)oftheCode)underthePlan,thePlanshallbeinterpretedand
construedin accordancewith Section162(m)of the Code.




(f)

The Committee may delegate to oneor more officersof theCompany (or, inthe caseof
awardsof Shares,theBoard may delegate toacommitteemadeup of oneor moredirectors)
the authority tograntawards to Participants who are not executiveofficersor
directorsof the Company subject to Section 16 ofthe ExchangeAct or Covered
Employees(within themeaning of Section 162(m) oftheCode).




Section4. SharesAvailable for Awards.



(a)

SharesAvailable.









(i)

Subject toadjustment as provided inSection4(b), theaggregate numberof Shareswith
respect to which Awards may begranted fromtime totimeunder the Planshall inthe
aggregatenot exceed, at any time, 10,000,000; provided, that the aggregate
number of Shareswith respect towhich Incentive StockOptions may begranted
underthe Plan shall be4,000,000.  The maximum number of Shares shall be reduced
by the number of Restricted Stock Units outstanding at the time of the receipt
of shareholder approval of this Plan subject to the “re-load” provisions as set
forth in Section 4 (a)(ii) below. The maximumnumber of Shares with respect
towhich Options and Stock AppreciationRights may begranted toany Participant
inanyfiscal yearshall be2,500,000and the maximum numberof Shareswhichmay
bepaidtoaParticipant in thePlanin connection withthe settlement ofanyAward(s)
designated as “Performance CompensationAwards” in respect of a singlePerformance
Periodshall be1,000,000 or, inthe event suchPerformance Compensation Award
ispaidincash,theequivalent cashvaluethereof onthelast day of thePerformance
Periodto whichsuch Award relates.




(ii)

If any Shares subject to an Award areforfeited, cancelled,exchanged,withheld or
surrendered or ifan Awardterminates orexpires without adistribution ofShares to
theParticipant, theShareswith respect tosuch Award shall, totheextentofany such
forfeiture, cancellation, exchange, surrender, withholding, termination
orexpiration,againbeavailable for Awards under the Plan.  For theavoidanceof
doubt,iftwo Awards are grantedtogetherintandem,theSharesunderlyingany portion of
the tandemAward whichis not exercised or otherwisesettledin Shares will again be
available forAwardsunder the Plan.Upon payment incash of thebenefit provided by
any Award granted under thisPlan, any Shares that were covered by that Award
will again be available forAwardsunder thePlan. If,under thisPlan, aParticipant
has elected to giveup theright to receive compensation inexchangefor
Sharesbasedon fair market value, suchShareswill notcount against theaggregate
limit described inSection 4(a)(i).




(iii)

Awardsmay,inthediscretionof theCommittee,bemadeunderthePlaninassumption
of,orinsubstitution for,outstanding awardspreviouslygranteda company acquired by
the Company or with which the Company combines (“Substitute Awards”).The
numberof Sharesunderlyingany Substitute Awards shallnot becounted against
theaggregatenumberofSharesavailablefor Awards underthePlan.




(b)

Adjustments.Notwithstanding anyprovisionsof the Plan tothe contrary, inthe
eventthat the Committee determines that any dividend or otherdistribution
(whether in theformofcash,Shares, other securities, or otherproperty),
recapitalization,stocksplit, reversestocksplit, reorganization,merger,
consolidation,split-up, spin-off, combination,repurchase, or exchangeofSharesor
othersecurities of the Company, issuanceof warrantsor other rights to purchase
Shares orother securities ofthe Company, or other corporate transaction orevent
affects the Shares suchthat anadjustment is appropriate in order
topreventdilution or enlargement of the benefits orpotential benefits intendedto
bemade availableunder the Plan, then the Committeeshall equitablyadjust anyor
all of (i) the numberof Sharesor othersecurities of the Company (ornumber and
kindof othersecurities or property) with respect to which Awards may begranted,
(ii) thenumberofSharesor other securities of the Company (or number and kind
ofother securities orproperty) subject tooutstanding Awards, and (iii)
thegrantor exerciseprice with respect toanyAward or,if
deemedappropriate,makeprovision foracash payment totheholder ofan outstanding
Award in considerationfor the cancellationof such Award, which,inthecaseof
Optionsand Stock Appreciation Rights shall equal the excess,if any, of the Fair
Market Valueof theSharesubject toeachsuchOptionor Stock Appreciation Rightover
theper Shareexercise price orgrant priceof such Option or Stock Appreciation
Right.




(c)

Sourcesof SharesDeliverableUnderAwards.  Any Shares delivered pursuant toan
Award may consist, in whole or in part,of authorizedandunissuedSharesor
oftreasury Shares.




Section 5.  Eligibility.Any employeeof,or consultantto,theCompany
oranyofitsSubsidiaries (includinganyprospectiveemployee),or non-employeedirector
who is a memberof theBoardor the boardof directorsof a Subsidiaryof the Company,
shall be eligible to be selected as a Participantand receive any Award as
determined bythe Committee.  Any employee of,or consultant to, an Affiliate
(includingany prospective employee), shall be eligible to beselected asa
Participant and receive anycash-settled Performance Award or cash-
settledRestrictedStock Unitas determined by the Committee.




Section 6.  Stock Options.










(a)

Grant.Subjecttothe terms of the Plan, the Committee shall have sole authority to
determine the Participantsto whomOptionsshallbegranted,thenumberof Sharesto
becoveredby eachOption,theexercise price thereof and the conditions
andlimitationsapplicabletothe exerciseof theOption.The Committee shallhave the
authority to grantIncentive Stock Options, or to grantNon-Qualified Stock
Options,or to grantboth types of Options.In the caseof Incentive Stock Options,
the terms and conditionsof such grantsshall besubject toand comply withsuch
rulesas may beprescribed by Section 422 oftheCode,asfromtime
totimeamended,andany regulationsimplementingsuchstatute.All Options when granted
underthePlanareintendedto be Non-Qualified Stock Options, unless the applicable
Award Agreement expressly states that the Optionis intended to bean
IncentiveStock Option.If an Option is intendedto be an Incentive Stock Option,
and iffor any reason suchOption (or any portion thereof) shallnot qualify as an
IncentiveStock Option,then, tothe extentof such nonqualification, suchOption (or
portion thereof)shall beregardedasa Non-Qualified Stock Optionappropriately
granted underthe Plan;providedthat such Option (orportionthereof) otherwise
complies withthe Plan’srequirements relatingto Non-Qualified Stock Options.  No
Option shall be exercisablemorethantenyears fromthedate of grant.




(b)

Exercise Price. The Committee shall establish the exerciseprice at the time
eachOption is granted,which exercise priceshall beset forthin the applicable
Award Agreement andwhichshall not beless than the Fair Market Valueper Shareon
thedateof grant.




(c)

Exercise.  Each Option shallbe exercisableat suchtimes and subject to such terms
and conditions as the Committee may, inits sole discretion,specify inthe
applicableAwardAgreement.  The applicable Award Agreement shall specify the
period or periods ofContinuousServiceby the Participant that is necessarybefore
the Option or installments thereof will become exercisable and the effect of
termination on the grant.The Committeemay impose suchconditionswith respect to
the exerciseofOptions, including without limitation,any relatingto the
application offederalor state securities laws, asit may deemnecessary or
advisable.




(d)

Payment.




(i)

No Shares shall bedelivered pursuanttoany exercise of an Option until payment in
fullof the aggregate exerciseprice thereforis receivedbytheCompany.
 Suchpaymentmay be made in cash, or its equivalent, or (x) by exchanging Shares
ownedby the optionee(which arenot thesubjectof anypledgeor other security
interest and which havebeen owned by such optionee for at least six
months),or(y) subject tosuch rules as may be established by the Committee,
through deliveryofirrevocable instructions toabroker tosell the Shares
otherwisedeliverable upontheexerciseoftheOption andto deliver promptly
totheCompany anamount equal to the aggregate exerciseprice orby acombination of
the foregoing,providedthat the combined valueofall cash and cash equivalents and
theFairMarketValueof any suchShares sotendered to the Company asof thedate of
such tender is at least equal to suchaggregate exercise price.




(ii)

Wherever inthis Plan or anyAward Agreement a Participant ispermittedto pay the
exercisepriceof an Option or taxesrelating tothe exerciseof an Option by
delivering Shares, the Participant may, subject to proceduressatisfactory
totheCommittee,satisfy such delivery requirement by presentingproof of
beneficial ownershipof such Shares,in whichcasetheCompanyshall
treattheOptionasexercised without further payment andshall withholdsuch number
of Shares fromthe Shares acquiredby the exercise of the Option.




Section 7.  Stock Appreciation Rights.




(a)

Grant.Subjecttothe provisionsof thePlan,the Committeeshallhavesole authority to
determine the Participants towhomStockAppreciation Rights shallbegranted,
thenumber of Shares to becoveredby each Stock
AppreciationRightAward,thegrantprice thereof and the conditions
andlimitationsapplicabletothe exercise thereof.  StockAppreciationRightswitha
grant price equalto orgreater thanthe Fair MarketValueperShare asof thedate of
grant areintended to qualify as
“performance-basedcompensation”underSection162(m)oftheCode. In thesolediscretion
oftheCommittee,StockAppreciation Rightsmay,but need not,qualify
asperformance-based compensation inaccordancewithSection 11 hereof.
 StockAppreciation Rightsmay begrantedin tandemwith another Award, inaddition to
anotherAward, orfreestandingand unrelatedto anotherAward.  Stock Appreciation
Rightsgrantedintandemwithor in additiontoan Awardmay begranted eitherbefore,
atthe same time as the Award or at a later time.  No Stock AppreciationRight
shall be exercisable more than ten yearsfromthe dateof grant.









(b)

Exercise and Payment.A StockAppreciation Right shall entitle the Participant to
receive an amount equal totheexcessof theFairMarket Value ofa Share onthedate
ofexerciseof theStock Appreciation Rightoverthegrantpricethereof (whichshall
notbelessthantheFair MarketValue onthedate of grant). The Committee shall
determine inits sole discretion whether a Stock AppreciationRight shallbe
settledincash,Shares or a combination of cash andShares.




(c)

Other Terms and Conditions.  Subject to theterms of thePlan and any applicable
Award Agreement, the Committee shall determine, at thegrantofaStock
AppreciationRight,theterm,methods of exercise, methods and formof settlement,
and any other terms and conditionsof any StockAppreciation Right.  The
Committeemay impose suchconditionsor restrictionsonthe exerciseofany Stock
AppreciationRightas it shall deemappropriate.




Section8. RestrictedStock and Restricted Stock Units.




(a)

Grant.Subjecttothe provisionsof thePlan,the Committeeshallhavesole authority to
determine the Participants to whomSharesof RestrictedStock
andRestrictedStockUnits shall begranted, the number of Sharesof
RestrictedStockand/orthe numberofRestricted Stock Units tobegranted
toeachParticipant,the duration oftheperiod duringwhich,andtheconditions,
ifany,underwhich,the RestrictedStock andRestricted Stock Units may
beforfeitedtothe Company, andthe other terms and conditionsof such Awards.




(b)

Transfer Restrictions.  Sharesof RestrictedStockandRestrictedStock Units may
notbesold, assigned, transferred,pledged orotherwise encumbered, except, in
thecase of RestrictedStock, as provided inthe Planor the applicable
AwardAgreements. Unlessotherwisedirected by the Committee, (i) certificates
issuedin respectof Shares of RestrictedStock shall be registered in the name of
the Participant and deposited by such Participant, togetherwitha stock power
endorsed in blank,withthe Company, or (ii)Sharesof Restricted Stock shall
beheldatthe Company’s transfer agentin bookentryformwithappropriate
restrictionsrelatingto the transfer of such Sharesof
RestrictedStock.Uponthelapseof therestrictions applicable tosuchSharesof
Restricted Stock, the Company shall, as applicable, eitherdeliver
suchcertificates tothe Participant or theParticipant’s legal representativeor
the transferagentshall removetherestrictionsrelatingto the transfer of
suchShares.




(c)

Payment.  EachRestricted Stock Unit shall haveavalue equal tothe Fair
MarketValueof a Share. RestrictedStock Units shall be paid incash,Shares,other
securities orotherproperty, asdeterminedinthe sole discretionof the Committee,
upon the lapseof therestrictions applicable thereto, orotherwise in
accordancewith the applicableAward Agreement. Dividendspaid onanySharesof
RestrictedStockshall bepaid directly tothe Participant, withheld by the Company
subject to vesting of the Restricted Stock pursuant tothe terms ofthe applicable
Award Agreement,ormay bereinvestedinadditional Shares ofRestrictedStock
orinadditional RestrictedStock Units, asdetermined by the Committee inits sole
discretion.




Section 9.  PerformanceAwards.




(a)

Grant.  The Committee shall have sole authority todetermine theParticipantswho
shallreceive a “Performance Award”,which shall consistof aright whichis
(i)denominatedincash orShares,(ii)valued, as determined bythe
Committee,inaccordance withtheachievement of such Performance Goalsduring such
Performance Periods as the Committee shall establish,and(iii) payable atsuchtime
andinsuchformas the Committee shall determine.




(b)

Terms andConditions.  Subject tothe termsof the Plan and any applicable
AwardAgreement, the Committee shall determine the PerformanceGoalsto beachieved
during any PerformancePeriod,thelengthof any PerformancePeriod,theamount ofany
PerformanceAwardand theamount andkind of any payment ortransferto bemadepursuant
toany PerformanceAward.




(c)

Paymentof PerformanceAwards.  PerformanceAwards maybepaidinalumpsumor in
installments followingthe close of the Performance Periodas set forthin
theAwardAgreement on thedate ofgrant.




Section 10.  OtherStock-BasedAwards.








(a)

General.  The Committee shall have authority togrant to Participants an“Other
Stock-Based Award”,which shall consistof any rightwhichis(i)not anAward
describedin Sections 6through 9aboveand (ii) an Award of Shares oran Award
denominated or payablein, valuedin whole orin partby referenceto,or otherwise
based on orrelatedto, Shares(including, without limitation,securities
convertible into Shares), asdeemed by the Committee to be consistent withthe
purposes ofthe Plan;providedthatany such rightsmust comply,to the extent deemed
desirable by the Committee, with Rule 16b-3 andapplicable law.  Subject to the
terms ofthe Planand any applicable Award Agreement, the Committee shalldetermine
the terms andconditionsof any such Other Stock- Based Award,including the price,
if any,atwhichsecurities may be purchased pursuant toany Other Stock-Based Award
granted underthis Plan.




(b)

Dividend Equivalents.  Inthesolediscretion of the Committee,an Award (otherthan
Options or Stock AppreciationRights),whether madeasan OtherStock-Based Award
underthis Section10 orasanAward granted pursuant to Sections 6through 9
hereof,may providetheParticipant with dividends or dividendequivalents, payable
in cash,Shares, other securities orotherpropertyon a currentordeferred
basis;provided,that in thecaseof Awardswith respect to whichany applicable
PerformanceCriteriahave not beenachieved,dividend equivalents may bepaidonly
onadeferred basis,totheextent the underlying Award vests.




Section 11.  PerformanceCompensationAwards.




(a)

General.  TheCommitteeshall havetheauthority,at thetimeofgrantofany Award
describedin Sections6 through 10 (otherthan OptionsandStock
AppreciationRights),to designate such Award asa PerformanceCompensation Awardin
order to qualify such Award as “performance-based compensation” under Section
162(m) oftheCode.




(b)

Eligibility. The Committee will, inits solediscretion,designate which
Participants will be eligible to receive Performance CompensationAwards
inrespectofsuchPerformance Period.  Designationof aParticipant eligible to
receive an Award hereunderfor aPerformance Periodshall notinany mannerentitle
the Participant to receivepayment inrespectof any Performance
CompensationAwardforsuchPerformance Period. The determination as to whether
ornot suchParticipantbecomes entitledto payment inrespect of anyPerformance
Compensation Award shall bedecided solely inaccordance withthe provisions
ofthisSection 11. Moreover, designationofa Participant eligible toreceive
anAwardhereunder for aparticular Performance Period shall not
requiredesignationof such Participant eligible toreceive an Award hereunder in
any subsequent Performance Period anddesignationof oneperson as aParticipant
eligible toreceive an Award hereunder shallnotrequire designationofany other
person as aParticipant eligible toreceive anAwardhereunder in such period or in
any other period.




(c)

Discretion ofCommittee withRespect to Performance CompensationAwards.With regard
toa particularPerformancePeriod,theCommitteeshallhave fulldiscretion toselect
the applicable Participants, the length ofsuch
PerformancePeriod,thetype(s)ofPerformanceCompensation Awardsto
beissued,thePerformance Criteria that will be used toestablishthe Performance
Goal(s),thekind or level ofeachPerformanceGoal toapply to the Company, and
thePerformance Formula.  Withinthefirst 90 daysof aPerformancePeriod
(or,ifshorter, withinthemaximumperiodallowed underSection 162(m)of
theCode),theCommitteeshall,withregard tothe Performance Compensation Awards to
beissued for such Performance Period, exercise its discretion with respect to
eachof the matters enumerated in theimmediately preceding sentenceof
thisSection11(c) and record the same in writing.




(d)

Paymentof PerformanceCompensationAwards.




(i)

Condition to Receiptof Payment. Unless otherwiseprovided inthe applicable
AwardAgreement, aParticipant must be employed by the Company onthe last day of a
Performance Period to be eligible
forpaymentinrespectofaPerformanceCompensationAwardforsuch Performance Period.




(ii)

Limitation.  AParticipantshallbe eligible to receivepayment inrespectof a
Performance Compensation Award only tothe extentthat:(1) the Performance Goals
for such periodare achieved; and (2) the Performance Formula as applied against
suchPerformanceGoals determines that all or some portion of such
Participant’sPerformanceAwardhasbeen earnedfor thePerformance Period.








(iii)

Certification.Followingthecompletionof a Performance Period, the Committee shall
meet toreview andcertify in writing whether, andto whatextent, thePerformance
Goals for the Performance Period havebeenachieved and,ifso,tocalculate
andcertify in writingthatamount ofthePerformanceCompensation Awardsearned
fortheperiodbaseduponthePerformance Formula. TheCommittee shall then determine
the actual size of each Participant’sPerformance CompensationAwardfor
thePerformance Periodand, in so doing, may applyNegativeDiscretion,ifand whenit
deems appropriate.




(iv)

Negative Discretion.  Unlessotherwisedetermined by the Committee, in
determiningthe actual sizeofanindividualPerformanceAward for
aPerformancePeriod,theCommitteemay reduceor eliminate theamountof
thePerformanceCompensationAward earnedunderthePerformanceFormulainthePerformance
Periodthrough theuseof Negative Discretionif, in its solejudgment, such
reduction or eliminationis appropriate.




(v)

TimingofAward Payments. Unlessotherwise set forth in the applicableAward
Agreement, the Awardsgrantedfor aPerformance Period shall bepaidtoParticipants
assoon as administratively possiblefollowingcompletion of the
certificationsrequired by thisSection 11;provided,that,unlessotherwiseset
forthinthe applicable Award Agreement,  in noeventshallany Award granted
foraPerformancePeriod bepaid later than the15thcalendarday of the
thirdmonthfollowing the end of the Participant’s first taxable year in which the
right to payment is nolonger subject to a “substantialrisk of forfeiture”
(withinthe meaning of Section 409A of theCode) orthe15thcalendar dayof
thethirdmonth followingthe end of the Company’s first taxableyear in which the
payment is no longer subject toa “substantial risk of forfeiture”.




(vi)

MaximumAward Payable.Notwithstanding any provision containedinthePlan tothe
contrary,themaximumPerformanceCompensationAwardpayableto anyoneParticipant
underthePlan fora Performance Periodis1,000,000Shares or, inthe event the
Performance Compensation Awardispaid in cash, the equivalent cashvaluethereof
onthelast day ofthePerformancePeriodto whichsuch Awardrelates.  Furthermore, any
Performance Compensation Awardthathasbeen deferredshall not (between thedateas
ofwhich theAward is deferredandthepaymentdate)increase(i) withrespectto
PerformanceCompensation Awardthat is payablein cash, by ameasuring factorfor
each fiscalyeargreater thanareasonablerate of interestset by theCommittee or(ii)
with respect to aPerformanceCompensationAward that is payableinShares,by an
amount greaterthan the appreciation of a Sharefromthedate such Awardisdeferredto
thepayment date.




Section 12. Amendment and Termination.




(a)

Amendments to the Plan.The Boardmay amend, alter,suspend,discontinue,
orterminate the Plan or any portion thereofatany time; provided that if an
amendment tothe Planthat(i) wouldmaterially increase the benefits accruing to
Participantsunder the Plan,(ii) wouldmateriallyincrease the number of securities
which may be issued under the Plan, (iii) wouldmateriallymodifytherequirements
forparticipationin the Plan or (iv) must otherwisebeapproved by
thestockholdersof theCompany in order tocomply withapplicablelawor therules of
theNasdaqStock Market,or, if the Shares arenot traded ontheNasdaq
StockMarket,theprincipal national securities exchangeupon whichthe Shares are
traded orquoted,such amendment will besubject tostockholder approval and will
notbe effective unless and until such approval has been obtained;
andprovided,further, that any suchamendment,alteration,
suspension,discontinuanceor terminationthat wouldimpair therights of any
Participant orany holder or beneficiaryof any Award previouslygranted shall not
beeffective as to such Participant without the writtenconsent ofthe
affectedParticipant,holderor beneficiary.




(b)

Amendments to Awards.  TheCommitteemay waive any conditionsor rightsunder, amend
any termsof,oralter,suspend,discontinue,cancel or terminate, anyAward
theretoforegranted;providedthat anysuch waiver, amendment,
alteration,suspension,discontinuance,cancellation or terminationthat wouldimpair
therights of anyParticipant oranyholderorbeneficiary of any Awardpreviously
grantedshallnotbeeffectiveastosuch Participantwithout the writtenconsentof the
affectedParticipant,holderor beneficiary.




(c)

AdjustmentofAwardsUpontheOccurrenceof CertainUnusualorNonrecurring Events. The
Committee is hereby authorizedto make equitable adjustments in the
termsandconditionsof, andthe criteria includedin,all outstanding Awardsin
recognition of unusual or nonrecurringevents (including, without limitation,





theeventsdescribedin Section 4(b) hereof) affectingtheCompany,any Subsidiaryof
theCompany,or the financial statements oftheCompany orany Subsidiary of
theCompany,or ofchangesinapplicable laws,regulations,or accountingprinciples,
whenever the Committee determines that such adjustments are appropriate inorder
toprevent dilution or enlargement of thebenefits orpotential benefitsintendedto
be madeavailable underthePlan.




(d)

Repricing.  Except inconnectionwithacorporatetransactionor eventdescribedin
Section4(b) hereof,thetermsofoutstanding Awardsmay notbeamendedto
reducetheexercisepriceof Options or thegrant priceof StockAppreciationRights,
orcancel OptionsorStockAppreciationRights in exchange forcash,other awards
orOptions or Stock Appreciation Rightswith an exercise
priceorgrantprice,asapplicable, thatis less than the exerciseprice of
theoriginal Optionsorgrantpriceof the originalStockAppreciation
Rights,asapplicable, without stockholderapproval.




Section 13.  Change in Control.




(a)

Except as otherwise provided in an Award Agreement or by the Committee at the
date of grant, to the extent outstanding Awards granted under this Plan are not
assumed, converted or replaced by the resulting entity in the event of a Change
in Control, all outstanding Awards that may be exercised shall become fully
exercisable, all restrictions with respect to outstanding Awards shall lapse and
become vested and non-forfeitable, and any specified Performance Goals with
respect to outstanding Awards shall be deemed to be satisfied at target
immediately prior to the consummation of a Change in Control.




(b)

Except asotherwise provided inan AwardAgreement orby the Committee at thedateof
grantor thereafter, tothe extentoutstanding Awardsgranted under this
Planareassumed, convertedor replacedby the resultingentity inthe eventof a
Change in Control, (i)anyoutstanding Awards that aresubject toPerformance Goals
shallbeconverted,assumed or replaced by theresultingentity as
iftargetperformancehad beenachievedas of thedateoftheChangein
Control,(ii)eachPerformance Awardor Performance Compensation Award with
servicerequirementsshall continueto vestwith respect tosuchrequirementsduringthe
remaining periodsetforth in the Award Agreement, and (iii) all otherAwardsshall
continueto vest(and/or the restrictionsthereonshall continue tolapse)duringthe
remaining period set forthintheAward Agreement.




(c)

Except asotherwise provided inan AwardAgreement orby the Committee at thedateof
grant, to the extentoutstanding Awards grantedunderthis Plan areeither assumed,
convertedor replacedby the resulting entity inthe event of a Change inControl,
if a Participant’semployment or service is terminated withoutCauseby the
Companyor aSubsidiaryor Affiliate of the Company or aParticipant terminates his
orher employment or servicewiththe Company ora Subsidiary or Affiliate ofthe
Company for GoodReason, ineither case,duringthe twoyearperiod followingaChange
inControl, alloutstanding Awardsheld by the Participant that may be exercised
shall become fully exercisable andall restrictionswith respect tooutstanding
Awardsshall lapseandbecome vested and non-forfeitable.




(d)

Notwithstanding anything in this Plan or any Award Agreement tothe contrary,
tothe extent any provision ofthis Planor an AwardAgreement wouldcauseapayment
ofdeferredcompensationthat issubject to Section 409A of theCodeto
bemadeupontheoccurrenceof (i) aChangeinControl,thensuch payment shall not be
made unless suchChange inControl also constitutes a“change in ownership”,
“change ineffective control”or “changein ownership ofasubstantial portionof
theCompany’s assets”withinthe meaning of Section 409Aof the Code or
(ii)aterminationofemployment orservice,thensuch payment shall not bemade unless
suchtermination of employment or service also constitutes a “separation
fromservice”within the meaningofSection409Aof the Code. Anypayment that
wouldhavebeenmade except for theapplicationof thepreceding sentence shall bemade
in accordancewith thepayment schedule that would have applied in theabsenceofa
Change in Control or termination of employmentorservice, butdisregarding any
futureserviceor performancerequirements.




Section 14.  GeneralProvisions.

(a)

Nontransferability.



(i)

EachAward, and each rightunder anyAward, shallbe exercisable only bythe
Participant duringthe Participant’s lifetime, or, ifpermissible underapplicable
law,by theParticipant’s legal guardian or representative.




(ii)

No Awardmay besold,assigned,alienated,pledged,attachedor otherwisetransferredor
encumbered by a Participantotherwise than by will or by the lawsof descent and
distribution, and anysuch
purportedsale,assignment,alienation,pledge,attachment,transfer
orencumbranceshallbevoidand unenforceable against the Company
oranySubsidiaryorAffiliate ofthe Company; providedthat the designationof
abeneficiary shall not constitute a sale, assignment, alienation,pledge,
attachment, transferor encumbrance.




(iii)

Notwithstanding theforegoing, the Committee may, intheapplicable Award Agreement
evidencingan Option granted underthe Plan orat any time thereafter in an
amendment to anAwardAgreement, provide that Optionswhicharenot intended to
qualify asIncentive Options may be transferred by theParticipant to whomsuch
Option was granted (the“Grantee”) without consideration, after such time asall
vestingconditionswith respect tosuch Option have beensatisfied,and subject to
such rulesastheCommitteemay adopt to preservethe purposes
ofthePlan,to:(1)theGrantee’sspouse,children or grandchildren
(includingadoptedand stepchildrenand grandchildren)(collectively, the
“ImmediateFamily”); (2)atrustsolely for thebenefitoftheGrantee and hisorher
Immediate Family; or(3) apartnership,corporation orlimitedliability company
whoseonlypartners,members or stockholders are theGrantee and hisor her Immediate
Family; (each transfereedescribed in clauses(1),(2) and (3)
aboveishereinafterreferredtoasa“PermittedTransferee”);providedthat the Grantee
gives theCommittee advance written notice describingtheterms
andconditionsoftheproposedtransfer andthe Committee notifies the Grantee in
writingthat sucha transfer wouldcomply withtherequirements of thePlanand any
applicable Award Agreement evidencing theOption.




The terms of any Optiontransferred inaccordancewith the immediately preceding
sentence shall apply to the Permitted Transferee and anyreferenceinthePlan
orinan Award Agreement to anoptionee, Grantee or Participantshall be deemedto
refer tothe PermittedTransferee, except that (a)PermittedTransferees shall not
be entitledtotransfer anyOptions,other thanby will or the lawsof descentand
distribution; (b) PermittedTransferees shall notbe entitledtoexercise any
transferred Optionsunless there shall be in effect aregistration statement on an
appropriateformcoveringtheSharesto beacquired pursuant to the exercise of such
Option if the Committee determines that sucharegistration statement is
necessaryorappropriate, (c) theCommittee or the Company shall notbe required to
provide any notice toa PermittedTransferee,whether or not such notice is or
would otherwise havebeen requiredto begivento the GranteeunderthePlan or
otherwiseand (d) theconsequences oftermination of theGrantee’semployment by,or
servicesto, the Company under the terms ofthe Plan and the applicable Award

Agreement shall continue to be applied with respect totheGrantee,following
whichthe Options shall be exercisable by thePermittedTransfereeonly tothe
extent, and for theperiods, specifiedin thePlanand the applicable Award
Agreement.




(iv)

Notwithstanding anything to thecontrary herein, only gratuitoustransfersof
Awards shall bepermitted.




(b)

NoRights toAwards. NoParticipant orother Person shallhaveany claim to
begrantedany Award, andthere isno obligation foruniformity
oftreatmentofParticipants,or holdersor beneficiariesof Awards. The terms and
conditionsof Awards and the Committee’s determinationsandinterpretationswith
respect thereto need notbe the same withrespect toeach Participant(whether
ornotsuch Participants are similarly situated).




(c)

Share Certificates.  Sharesor other securities of the Company or any Subsidiary
of the Company delivered underthePlan pursuant toany Award ortheexercise
thereofshallbe subject tosuchstoptransfer orders and other
restrictionsastheCommitteemaydeemadvisableunderthePlan or
therules,regulations,and other requirements of the SEC, anystock exchangeupon
whichsuchSharesor other securities are thenlisted, and any applicableFederal or
state laws, and the Committeemay causealegend orlegendsto beput onany
suchcertificates tomakeappropriatereferencetosuchrestrictions.






(d)

Withholding.  

(i)A Participantmay berequiredto pay totheCompany or any Subsidiary or Affiliate
ofthe Company, and the Company or anySubsidiary orAffiliate of the Company shall
have theright and is hereby authorizedto withholdfromany Award, fromany payment
due ortransfermadeunderanyAward or underthePlan, orfromany compensation or other
amountowing toaParticipant theamount(incash,Shares, other securities,other
Awardsorother property) of any applicable withholdingtaxes inrespectof an
Award,its exercise, or anypayment or transfer under an Awardor
underthePlan,andto takesuch other action asmay benecessary in the opinion of the
Company to satisfy all obligations for thepayment ofsuchtaxes.




(ii)

Without limiting thegenerality ofclause(i)above, a Participant may satisfy, in
whole or in part, the foregoing withholdingliability by deliveryof Shares owned
by the Participant (whicharenot subject to any pledge or othersecurity interest
and which havebeen owned by theParticipantforatleast sixmonths) witha Fair
MarketValue equal tosuch withholdingliability orby having the Company withhold
fromthe number of Sharesotherwise deliverable tothe Participant with respecttoan
Award anumberof ShareswithaFair Market Value equal tosuchwithholding liability.




(iii)

Notwithstanding anyprovision of this Planto the contrary, inconnection withthe
transfer of an Optionto a PermittedTransfereepursuant to Section14(a), the
Grantee shall remainliablefor anywithholding taxes required to bewithheld
uponthe exerciseof such Optionby thePermittedTransferee.




(e)

Detrimental Activity. In the event the Committee determines(ordiscovers) during
orafterthe courseof aParticipant’s employment or service that a Participant
committedanactduringthe courseof hisor her employment or service that
constitutes orwould have constitutedCausefor termination,the Committee shall
have the right tocancel any or allof Participant’sthen outstanding Awards
(whetheror notvested).




(f)

AwardAgreements.  Each Award hereundershall beevidencedby an Award Agreement
which shall bedeliveredto theParticipant and shall specify theterms and
conditionsof theAward and any rules applicable thereto, including butnot
limitedto, theeffect on suchAward of the death,disability or termination
ofemployment or serviceofaParticipant and the effect, if any,of such other
events as may bedeterminedby the Committee.




(g)

NoLimit on Other Compensation Arrangements.  Nothing
containedinthePlanshallprevent the Company or any Subsidiaryor Affiliate of the
Company fromadoptingor continuing ineffectother compensation arrangements,
whichmay,but need not, provide forthe grant of options,
restrictedstock,Sharesand othertypes of Awardsprovided for hereunder(subject
tostockholderapproval ifsuch approval is required), and such arrangements may
beeithergenerally applicable or applicable only in specific cases.




(h)

NoRight to Employment.Thegrantofan Award shall not be construed as
givingaParticipant the right to beretained inthe employ of,or inany
consultingrelationshipto,or as a directoron the Board orboard of directors, as
applicable,of, the Company orany Subsidiaryor Affiliate ofthe Company.Further,
the Company ora SubsidiaryorAffiliate ofthe Company mayat any time dismiss a
Participant fromemployment or discontinue any consultingrelationship,free
fromany liability orany claim under the Plan, unlessotherwise
expresslyprovidedin the Plan, anyAward Agreement or any applicable employment
contractor agreement.




(i)

NoRightsas Stockholder.  Subject totheprovisionsof theapplicable
Award,noParticipant or holder or beneficiary ofany Awardshall have anyrights
asastockholderwith respect to any Sharesto be distributed under the Plan until
heor she hasbecome theholder of suchShares.Notwithstandingtheforegoing, in
connectionwitheachgrantof RestrictedStockhereunder,the applicableAward shall
specify if andto what extent the Participantshall notbe entitledtothe rights of
a stockholder in respect of such RestrictedStock.




(j)

Governing Law.  Thevalidity, construction, andeffectof the Planand any rules and
regulations relatingtothePlanand anyAward Agreement shall
bedeterminedinaccordancewiththe lawsof theState ofColorado, applied
withoutgiving effect to its conflict of lawsprinciples.




(k)

Severability.Ifany provision ofthe Plan or any Award is or becomes or is
deemedto be invalid, illegal, or unenforceable inany jurisdictionor as
toanyPerson orAward,or would disqualify the Plan or anyAward underany law
deemedapplicable bythe Committee, such provision shall be construed or
deemedamended to conformtotheapplicable laws, orifit cannot be construed or
deemedamended without, inthe determination of the Committee,materially
alteringthe intentof the Plan or theAward, such provision shallbe strickenas to
such jurisdiction,Person or Awardand theremainder of thePlanand anysuch Award
shall remaininfull force and effect.




(l)

OtherLaws.  TheCommitteemay refusetoissueor transfer any
Sharesorotherconsideration under an Awardif, actingin its
solediscretion,itdetermines that the issuanceor transfer of such Sharesor such
other considerationmight violate any applicable lawor regulationor entitle the
Company to recover thesame under Section 16(b)of theExchange Act,andanypayment
tendered to the Companyby aParticipant,otherholderor beneficiary
inconnectionwith theexerciseof such Awardshall be promptly refundedto the
relevantParticipant, holder orbeneficiary.Without limitingthegeneralityof the
foregoing,noAward granted hereundershall be construedas an offer tosell
securities of the Company, and nosuch offershall beoutstanding,unless and until
the Committee inits solediscretion hasdetermined that any such offer, if
made,would be incompliance withall applicable requirements ofthe U.S.federal
securities laws.




(m)

ForeignEmployees.  In ordertofacilitate the makingof anyAward or combination of
Awards under thisPlan, the Committee may providefor suchspecial terms for
awardsto Participants whoareforeign nationals orwho are employed by the
Companyor any SubsidiaryorAffiliate ofthe Company outsideof theUnited States of
America as the Committeemay consider necessaryor appropriate to accommodate
differencesin local law, taxpolicy orcustom. Moreover,the Committeemay approve
suchsupplements toor amendments, restatements or alternativeversionsof
thisPlan(including,without limitation, sub-plans) as it may considernecessaryor
appropriate for such purposes, without thereby affectingtheterms ofthis Plan
asin effectfor any other purpose, and the Secretaryorother appropriate officerof
the Company may certify any such document ashaving been approved and adopted in
the samemanner as this Plan.No such special terms, supplements, amendments or
restatements, however,shall includeany provisionsthat areinconsistentwiththe
terms of this Planasthenineffectunless this Plancouldhave beenamendedto
eliminatesuch inconsistency without further approvalby thestockholders ofthe
Company.




(n)

NoTrustorFund Created.Neither the Plannor anyAward shall createorbe construed to
create a trustor separate fund of anykind or afiduciary relationship betweenthe
Company or any Subsidiary orAffiliate of the Company and a Participant or
anyotherPerson.  To theextent that any Person acquires a right to receive
payments fromthe Company or anySubsidiary orAffiliate of the Company pursuant
toan Award, such right shall beno greater than therightof anyunsecured general
creditor of the Company or any Subsidiary orAffiliate ofthe Company.




(o)

NoFractionalShares.Nofractional Sharesshall beissued or delivered pursuant to
thePlan or any Award, andthe Committee shalldetermine whether
cash,othersecurities, or other property shallbepaid or transferred in lieu of
any fractional Sharesor whether such fractionalSharesor any rightsthereto
shallbecanceled, terminated,orotherwise eliminated.




(p)

Deferrals.In the event the Committee permits a Participant to defer anyAward
payable inthe formofcash,all such elective deferrals shall be accomplished by
thedelivery of awritten,irrevocable election by the Participanton aformprovided
by the Company.  Alldeferralsshall be madeinaccordancewithadministrative
guidelines establishedby theCommittee to ensure that suchdeferrals comply
withall applicablerequirementsof Section 409A of theCode.




(q)

Headings.  Headingsare givento the Sectionsandsubsectionsof the Plan solely as a
convenience tofacilitate reference.Such headings shall not bedeemedinany way
material or relevant tothe construction or interpretation of the Plan or any
provision thereof.




Section 15.  CompliancewithSection 409Aof the Code.




(a)

Tothe extent applicable, it isintendedthat this Planand any grants made
hereunder comply with theprovisionsof Section409A oftheCode,sothat theincome
inclusion provisionsof Section409A(a)(1) ofthe Codedo not apply tothe
Participants.  ThisPlanand any grants madehereundershall beadministeredinamanner
consistent with this intent.




(b)

Neither a Participantnor anyof a Participant’s creditorsorbeneficiaries shall
have the right to subject anydeferredcompensation(withinthemeaning of Section
409A of Code) payableunder thisPlanand grants hereunder to any anticipation,
alienation,sale, transfer,assignment,pledge,encumbrance,attachmentor
garnishment.  Except as permittedunder Section 409A of
theCode,anydeferredcompensation(withinthemeaning of Section 409A oftheCode)
payabletoa Participantor fora Participant’sbenefitunder this Planandgrants
hereundermaynot bereduced by, or offset against,any amountowing byaParticipant
to theCompany or anyof its Subsidiaries.




(c)

If, at the time ofaParticipant’s separationfromservice (withinthe meaning
ofSection 409A of the Code),(i) the Participantshall bea specified
employee(withinthemeaningof Section409A oftheCodeand
usingtheidentificationmethodologyselectedby theCompany
fromtimetotime)and(ii)theCompany shall makea goodfaithdetermination thatan
amountpayable hereunder constitutes deferred compensation(withinthe meaning

of Section 409A oftheCode) the payment ofwhichisrequiredto be delayedpursuant
tothesix-month delay rule set forth in Section 409Aof the Code in order to
avoidtaxes orpenaltiesunder Section 409A of the Code, thenthe

Company shall not paysuchamount onthe otherwisescheduledpayment date but shall
instead pay it,without

interest, on theearlier of the first businessday of theseventhmonth
followingseparation fromservice or death.




(d)

Notwithstanding anyprovision of this Planand grants hereunder to the contrary,
inlightof the uncertainty with respect tothe proper application of Section
409Aofthe Code, the Company shall amendthis Plan and grants hereunder as the
Company deems necessaryordesirable to avoidthe imposition of taxesorpenalties
underSection409A oftheCode.  Inany case,aParticipant shall besolely responsible
and liable for the satisfaction of all taxes and penalties thatmay be imposed on
a Participant orfor a Participant’s account inconnection with this Planand
grants hereunder (includingany taxes and penalties underSection 409AoftheCode),
and neither the Company nor any ofits Subsidiaries shall have any
obligationtoindemnify orotherwise holda Participant harmless fromany or all of
such taxesor penalties.




Section16. Termof the Plan.




(a) Effective Date.  The Planshall be effective as of the dateof its approvalby
the Board (the

“EffectiveDate”), subject to approvalof thePlanby thestockholdersof theCompany.




(b)

Expiration Date.No grant will be made under thisPlanmore thantenyears after the
Effective Date,but allgrants made on orprior tosuchdate will
continueineffectthereafter subjecttothe terms thereof and of this Plan.




~~~~~  END ~~~~~














EXHIBIT 10.17b

Form of Restricted Stock Unit Award Agreement for Employees

TWO RIVERS WATER & FARMING COMPANY
RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT, hereinafter referred to as the “RSU” or
the “Agreement,” is made as of _________ between Two Rivers Water & Farming
Company, Colorado corporation (the “Company”), ________________ (the “Grantee”).

Pursuant to the grant made by the Company’s ______________ [Board or CEO] on
__________, the Company hereby grants to Grantee _______ shares of common stock
of the Company (the “Stock”) to the Grantee subject to the terms, definitions
and provisions of this Agreement (the “RSU”).

Vesting of RSUs

The RSU shall vest with respect to ______ shares of the Stock on the date hereof
as follows:

Date

Number of Shares

____________ (for service through ___________)

 

 

 

 

 

In the event that as of the date of this Agreement the Grantee is an employee of
the Company or  any subsidiary thereof, the RSU shall, irrespective of the other
provisions of this subsection (a)  of this Section 1, continue to vest according
to the above schedule notwithstanding the termination  of the Grantee's
employment with the Company if such termination is the result of the Grantee's
 retirement from the Company upon the Grantee having both reached the age of
sixty, provided that prior to the exercise of the  RSU the Grantee does not
after such retirement become employed on a full-time basis by a  competitor of
the Company prior to reaching the age of sixty-five.  In the event that as of
the date of this Agreement the Grantee is a non-employee member of the Company's
Board of Directors, the RSU shall, irrespective of the other provisions of this
subsection (a) of this Section 1, become fully vested upon the Grantee's
retirement from the Company's Board of Directors after having completed at least
five years of service to the Company.

The RSU may be exercised, to the extent vested, by the Grantee or after the
Grantee’s death, by the person or persons to whom the Grantee's rights under the
RSU pass by will or the laws of descent and distribution, by the spouse or the
descendants of the Grantee or by trusts for such persons, to whom or which the
Grantee may have transferred the RSU, or by legal representative of any of the
foregoing.  Any such transfer shall be made only in compliance with the Act and
the requirements thereof as set forth by the Company.

This RSU shall be issued to Grantee based on the vesting schedule in Section
1(a).

Any unvested portion of the RSU will terminate when the Grantee is terminated by
the Company, with or without cause.

The RSU shall become fully vested and exercisable irrespective of the provisions
of this Section when either: (i) immediately prior to the completion of the
merger or sale of substantially all of the stock or assets of the Company in a
transaction in which the Company is not the survivor, except for the merger of
the Company into a wholly-owned subsidiary (and the Company shall not be
considered the surviving corporation for purposes hereof if the Company or any
of its subsidiaries is the survivor of a reverse triangular merger and the
Company’s shareholders immediately prior to the merger own less than 50% of the
value of the Company’s stock immediately after the merger); (ii) upon
termination of the Grantee's employment with the Company or a subsidiary thereof
because of his death, disability or normal retirement upon reaching the age of
sixty-five; or (iii) in the event that the Grantee is a non-employee member of
the Company's Board of Directors, upon retirement from the Company's Board of
Directors after reaching the age of seventy.

Adjustments Upon Changes in Capitalization.  Whenever a stock split, stock
dividend or other relevant change in capitalization of the Company occurs, the
number of shares of Stock that can thereafter be purchased, and the RSU price
per share, under each RSU that has been granted and not exercised, shall be
appropriately adjusted.

Notices.  Each notice relating to this Agreement shall be in writing and
delivered in person or by certified mail to the address or addresses on file
with the Company.  Each notice shall be deemed to have been given on the date it
is received, except that a written notice of exercise received by 5:00 o'clock
p.m. Denver time on the next business day after the expiration of any RSU period
hereunder, if such expiration date does not fall on a normal business day, shall
be deemed to be received just prior to the expiration of such RSU period.  Each
notice to the Company shall be addressed to it at its principal office,
attention of the Secretary.  Anyone to whom a notice may be given under this
Agreement may designate a new address by notice to that effect.

Benefits of Agreement.  This Agreement shall inure to the benefit of and be
binding upon each successor of the Company and the Grantee's heirs, legal
representatives and permitted transferees.  This Agreement shall be the sole and
exclusive source of any and all rights which the Grantee, his heirs, legal
representatives and permitted transferees may have in respect to the Plan and
the RSU.

Resolution of Disputes.  Any dispute or disagreement which should arise under,
or as a result of, or in any way relate to, the interpretation, construction or
applicability of this Agreement will be determined by the Board of Directors of
the Company or by any Committee appointed by the Board for such purpose.  Any
determination made hereunder shall be final, binding, and conclusive for all
purposes.

Controlling Documents.  In the event of any inconsistency between this Agreement
and the Plan, the Plan shall control.

Representations and Warranties of Grantee.  Grantee hereby represent and warrant
to Seller that:

Grantee hereby represents that he/she will not resell the Shares in any
transaction for which an exemption is not available;

Grantee hereby acknowledges that the shares maybe "restricted," and may bear a
restrictive legend, as follows:

"The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended and may not be sold, transferred,
pledged, hypothecated or otherwise disposed of in the absence of (i) and
effective registration statement for such securities under said act, or (ii) an
option of company counsel that such registration is not required”;

Grantee represents that he/she has received all currently available financial
information and the current SEC periodic reports for the Company for which the
Shares are issued and have received any other information requested about the
Company or its securities;

Grantee represents that either, i) he/she is an "accredited investor" as defined
in Regulation D, or ii) he/she is a sophisticated investor having such knowledge
and experience in investing and having received such information about the
Company and its securities that he/she deems the investment appropriate and
suitable for him or her;

Grantee represents that he/she is purchasing the Shares for investment purposes
only and not with a view to distribution to the public; and

If for any reason these securities issued pursuant to this grant maybe
restricted, Grantee's holding period for purposes of Rule 144 will only commence
to run upon Grantee's receipt of the RSU shares. Further, Grantee understands
that the securities have not been registered under the Securities Act, there are
no registration rights with respect thereto, and the Company has no obligation
to register the shares.

Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Colorado with respect to agreements
entered into within Colorado by residents thereof.

Counterparts, Facsimile Signatures. This Agreement may be executed in one or
more counterparts, each of which shall be considered an original document. This
Agreement may be delivered by facsimile, which shall be deemed an original
counterpart for all purposes.

IN WITNESS WHEREOF, the Company and the Grantee have caused this Agreement to be
executed as of the day, month and year first above written.

TWO RIVERS WATER COMPANY




By:  




GRANTEE




By:  











EXHIBIT 10.17c

Form of Restricted Stock Unit Award Agreement for Non-Employees

TWO RIVERS WATER & FARMING COMPANY
RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT, hereinafter referred to as the “RSU
Agreement,” is made as of _________ between Two Rivers Water & Farming Company,
a Colorado corporation (the “Company”), and Waterton Financial, Inc. (the
“Grantee”).

Pursuant to the grant made by the Company’s Board of Directors on __________,
the Company hereby grants to Grantee __________ Restricted Stock Units (“RSU”).
 Each Restricted Stock Unit may be exercised at $______ per RSU to purchase one
share of common stock of the Company (the “Stock”).  The RSUs are granted
subject to the terms, definitions and provisions of this RSU Agreement.  This
Agreement shall at all times be subject to the Two Rivers Water Company 2011
Long-Term Stock Incentive Plan (the “Plan”).

Grant of RSUs

Vesting Schedule.  The RSUs shall vest as follow:

Each RSU shall be exercisable, at $____ per RSU, to purchase one common share of
the Company.

Expiration.  The RSUs in this RSU Agreement shall expire on __________.  

The RSUs may be exercised, to the extent vested, by the Grantee or after the
Grantee’s death, by the person or persons to whom the Grantee's rights under the
RSU pass by will or the laws of descent and distribution, by the spouse or the
descendants of the Grantee or by trusts for such persons, to whom or which the
Grantee may have transferred the RSU, or by legal representative of any of the
foregoing.  Any such transfer shall be made only in compliance with the
requirements thereof as set forth by the Company.

The RSUs shall become fully vested and exercisable irrespective of the
provisions of this Section when immediately prior to the completion of the
merger or sale of substantially all of the stock or assets of the Company in a
transaction in which the Company is not the survivor, except for the merger of
the Company into a wholly-owned subsidiary (and the Company shall not be
considered the surviving corporation for purposes hereof if the Company or any
of its subsidiaries is the survivor of a reverse triangular merger and the
Company’s shareholders immediately prior to the merger own less than 50% of the
value of the Company’s stock immediately after the merger).

Adjustments Upon Changes in Capitalization.  Whenever a stock split, stock
dividend or other relevant change in capitalization of the Company occurs, the
number of shares of Stock that can thereafter be purchased, and the RSU price
per share, under each RSU that has been granted and not exercised, shall be
appropriately adjusted.

Notices.  Each notice relating to this Agreement shall be in writing and
delivered in person or by certified mail to the address or addresses on file
with the Company.  Each notice shall be deemed to have been given on the date it
is received, except that a written notice of exercise received by 5:00 o'clock
p.m. Denver time on the next business day after the expiration of any RSU period
hereunder, if such expiration date does not fall on a normal business day, shall
be deemed to be received just prior to the expiration of such RSU period.  Each
notice to the Company shall be addressed to it at its principal office,
attention of the Secretary.  Anyone to whom a notice may be given under this
Agreement may designate a new address by notice to that effect.

Benefits of Agreement.  This Agreement shall inure to the benefit of and be
binding upon each successor of the Company and the Grantee's successors and
permitted transferees.  This Agreement shall be the sole and exclusive source of
any and all rights which the Grantee, successors, and permitted transferees may
have in respect to the Plan and the RSU.

Resolution of Disputes.  Any dispute or disagreement which should arise under,
or as a result of, or in any way relate to, the interpretation, construction or
applicability of this Agreement will be determined by the Board of Directors of
the Company or by any Committee appointed by the Board for such purpose.  Any
determination made hereunder shall be final, binding, and conclusive for all
purposes.

Controlling Documents.  In the event of any inconsistency between this Agreement
and the Plan, the Plan shall control.

Representations and Warranties of Grantee.  Grantee hereby represent and warrant
to Seller that:

Grantee hereby acknowledges that the shares maybe "restricted," and may bear a
restrictive legend, as follows:

"The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended and may not be sold, transferred,
pledged, hypothecated or otherwise disposed of in the absence of (i) and
effective registration statement for such securities under said act, or (ii) an
option of company counsel that such registration is not required”;

If for any reason these securities issued pursuant to this grant maybe
restricted, Grantee's holding period for purposes of Rule 144 will only commence
to run upon Grantee's receipt of the RSU shares. Further, Grantee understands
that the securities have not been registered under the Securities Act, there are
no registration rights with respect thereto, and the Company has no obligation
to register the shares.

Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Colorado with respect to agreements
entered into within Colorado by residents thereof.

Counterparts, Facsimile Signatures. This Agreement may be executed in one or
more counterparts, each of which shall be considered an original document. This
Agreement may be delivered by facsimile, which shall be deemed an original
counterpart for all purposes.




IN WITNESS WHEREOF, the Company and the Grantee have caused this Agreement to be
executed as of the day, month and year first above written.

TWO RIVERS WATER & FARMING COMPANY




By:  




GRANTEE




By:  












